ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 07/22/20 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 07/22/20 in response to the final Office Action mailed 04/22/20.
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Leslie Serunian. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 76, 78, 79, 92 and 93 are amended as set forth below:
--Claim 76 (Currently amended and rejoined). A method of targeting two different toxins of C. difficile, said method comprising contacting the two different toxins with the heteromultimeric binding protein of claim 59, or a pharmaceutical composition thereof, in an amount effective for the VHHs of the binding protein to bind to the two different C. difficile toxins, thereby targeting the two different toxins of C. difficile, wherein the two different toxins are type A and type B toxins of C. difficile.--
--Claim 78 (Currently amended and rejoined). A method of treating or preventing intoxication C. difficile, said method comprising[[:]] administering to a subject in need thereof the binding protein of claim 59, or a pharmaceutical composition thereof, in an effective amount for the binding protein to bind to the two different toxins in the subject after intoxication or prior to the subject’s having symptoms of intoxication,[[;]] wherein the toxins are C. difficile toxin A and C. difficile toxin B.

--Claim 92 (Currently amended). A kit comprising the heteromultimeric binding protein of claim 88 
Claim 93 (Currently amended and rejoined). A method of treating or preventing intoxication C. difficile, said method comprising[[:]] administering to a subject in need thereof the binding protein of claim 88, or a pharmaceutical composition thereof, in an effective amount for the binding protein to bind to C. difficile toxin B in the subject after intoxication or prior to the subject’s having symptoms of intoxication.-- 
Status of Claims
4)	Claims 80-87 have been canceled via the amendment filed 07/22/20.
	Claims 59, 61, 78 and 79 have been amended via the amendment filed 07/22/20.
	New claims 88-95 have been added via the amendment filed 07/22/20. 
	Claims 76, 78, 79, 92 and 93 are amended via this Examiner’s amendment.
	Claims 59, 61, 63, 75-79 and 88-95 are pending and are under examination. 
	The examination has been extended to the previously non-elected combination species of two or more VHHs wherein a first VHH is selected from SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64 or a combination thereof, and a second VHH monomer is selected from SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 76 or a combination thereof; and the combination species of two or more VHHs selected from SEQ ID NO: 87, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 76 or a combination thereof.
Terminal Disclaimer
5)	Acknowledgment is made of Applicants’ terminal disclaimer filed 07/22/20 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 9,023,352 (‘352, of record).
Objection(s) Withdrawn
6)	The objection to claim 59 and the specification made in paragraph 5 of the Office Action mailed 04/22/20 is withdrawn in light of Applicants’ amendment to claim 59.
Rejection(s) Withdrawn
7)	The rejection of claims 59 and the dependent claims 61, 63, 75 and 79 made in paragraph 14 of the Office Action mailed 04/22/20 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of Applicants’ amendment to claim 59. 
8)	The rejection of claims 59, 61, 63, 75 and 79 made in paragraph 18 of the Office Action mailed 12/30/19 and maintained in paragraph 12 of the Office Action mailed 04/22/20 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of US 9,023,352 (‘352, of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 9,023,352 (‘352, of record).
Conclusion
9)	Claims 59, 61, 63, 75 and 88-92, drawn to the heteromultimeric binding protein of invention I, are allowed. Claims 76-79 and 93-95, directed to a method of using the product of invention I, previously withdrawn from consideration as inventions III and IV as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 C.F.R 1.142 has been rejoined and examined, the restriction requirement set forth in the Office Action mailed 02/23/18 is hereby withdrawn. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected combination species of two or more VHHs wherein a first VHH is selected from SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64 or a combination thereof, and a second VHH monomer is selected from SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 76 or a combination thereof; and the combination species of two or more VHHs selected from SEQ ID NO: 87, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, SEQ ID NO: 71, SEQ ID NO: 72, SEQ ID NO: 73, SEQ ID NO: 74, SEQ ID NO: 75, SEQ ID NO: 76 or a combination thereof have been fully examined, and the species election requirement among these as set forth at paragraph 2 of the Office Action mailed 09/11/2017 is hereby withdrawn. In view of these, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 59, 61, 63, 75-79 and 88-95 are now renumbered as claims 1, 2, 3, 4-8 and 9-16 respectively. 
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
12) 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2021